lee, elmer edward v. state                                          




NO. 12-01-00278-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



JAMES HAROLD MERVIN,§
	APPEAL FROM THE 
APPELLANT

V.§
	COUNTY COURT AT LAW OF

THE STATE OF TEXAS,
APPELLEE§
	NACOGDOCHES COUNTY, TEXAS




PER CURIAM
	This appeal is being dismissed for want of jurisdiction.  Appellant was convicted of the
offense of driving while intoxicated and on June 14, 2001, punishment was assessed at thirty days
in jail and a $1,500.00 fine.  Thereafter, Appellant timely filed a motion for new trial.  Texas Rule
of Appellate Procedure 26.2 (1) provides that an appeal is perfected when notice of appeal is filed
within thirty days after the day sentence is imposed or suspended in open court unless a motion for
new trial is timely filed.  Where a timely motion for new trial has been filed, notice of appeal shall
be filed within ninety days after the sentence is imposed or suspended in open court.  Id.  Since
Appellant timely filed a motion for new trial, his notice of appeal was due to have been filed on or
before September 12, 2001.  However, Appellant did not file his notice of appeal until September
26, 2001.  Moreover, Appellant did not file a timely motion for extension of time to file his notice
of appeal as authorized by Tex. R. App. P. 26.3.  
	On November 21, 2001, this Court notified Appellant pursuant to Rules 26.2 and 37.2, that
the clerk's record did not show the jurisdiction of this Court, and it gave him until December 3, 2001
to correct the defect.  As of December 12, 2001, Appellant has failed to respond to our notice or
otherwise demonstrate the jurisdiction of this Court.  Because this Court has no authority to allow
the late filing of a notice of appeal except as provided by Rule 26.3, the appeal must be dismissed. 
See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998).  
	The appeal is dismissed for want of jurisdiction.  

Opinion delivered December 19, 2001.
Panel consisted of Davis, C.J., Worthen, J., and Griffith, J.






















(DO NOT PUBLISH)



1.       All further rule references will be to the current edition of the Texas Rules of Appellate Procedure unless
otherwise specified.